Citation Nr: 1438448	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-13 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction in the rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica from 40 percent to 10 percent effective October 1, 2010, was proper.

2.  Entitlement to a rating in excess of 40 percent for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The previously established 40 percent rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica was decreased to 10 percent effective October 1, 2010, therein.  The Veteran appealed this determination.  During the course of the Veteran's appeal, jurisdiction was transferred from the Salt Lake City RO, which has a unit specifically to handle entirely electronic claims files like his, to his home RO in Nashville, Tennessee.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at his home RO.  He submitted new evidence at that time.  It is given initial consideration herein because he also submitted a waiver of his right to have the RO do so.  38 C.F.R. § 20.1304(c).  Review of the Veteran's claims file reveals that adjudication can proceed with respect to the reduction in the aforementioned rating.  However, it shows that adjudication cannot proceed concerning a higher rating.  This matter has been separated into two issues at this time to account for this difference.  Of note is that the higher rating issue is characterized as entitlement to a rating in excess of 40 percent in light of the determination regarding the reduction issue.  It further is REMANDED for additional development.


FINDING OF FACT

The reduction of the rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica did not comport with applicable statutes and regulations.
CONCLUSION OF LAW

The reduction in the rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.159, 3.344, 4.2, 4.3, 4.7, 4.25, 4.26, 4.71a, Diagnostic Code 5242, 19.29 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, that VA generally has a duty of notification regarding a claim for VA benefits is of note.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Also of note is that VA generally has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, discussion of these duties is not necessary at this time.  Indeed, the benefit sought is granted herein with respect to the reduction issue of this matter.  It follows that, to the extent a duty error exists or duty errors exist related to this issue, they ultimately were harmless and not prejudicial to the Veteran.  Discussion of the aforementioned duties as they concern the increased rating issue of comprising this matter will take place upon adjudication in that regard.

II.  Reduction

VA handles cases so as to produce the greatest degree of stability in ratings.  38 C.F.R. § 3.344(a).  A variety of requirements thus must be met in order to reduce a rating.  Where a rating reduction is considered warranted and the lower rating would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Where there would be a decrease or discontinuance, proper procedure begins with the issuance of a rating proposing the reduction and setting forth the material evidence and reasons for it.  38 C.F.R. § 3.105(e).  The Veteran then must be notified in writing that he may timely request a predetermination hearing and/or present evidence against the reduction.  38 C.F.R. §§ 3.105(e), (i)(2).  If the reduction still is found warranted after consideration of any such hearing and evidence, a final rating action setting forth the material evidence and reasons for it is to be issued.  38 C.F.R. §§ 3.105(e), (i)(2).

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, there must be sustained material improvement.  38 C.F.R. §§ 3.344(a-b).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Examinations are compared to determine whether it exists.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those forming the basis of a reduction must be thorough.  Brown, 5 Vet. App. at 413.  Other medical indicators as well as non-medical indicators of improvement also are for consideration.  Faust v. West, 13 Vet. App. 342 (2000).  Post-reduction evidence further is for consideration, although the reduction must be supported by the evidence when made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The law governing ratings is applicable to reducing a rating.  Brown, 5 Vet. App. at 413.  This includes, if two ratings are potentially applicable, assigning the higher rating if the criteria for it are more nearly approximated and the lower rating otherwise.  38 C.F.R. § 4.7.  It also includes resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating reduction generally is void ab initio where relevant law, whether for reductions in particular or just for ratings, is not followed.  Greyzck v. West, 12 Vet. App. 288 (1999); Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One exception is a mere miscalculation of the effective date, which is the last day of the month in which a 60 day period following notification of the reduction expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(i)(2);VAOPGCPREC 31- 97 (Aug. 1997). 

Restoration of the 40 percent rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica October 1, 2010, is warranted.  In other words, the Board finds that the reduction in the rating to 10 percent effective as of this date is void ab initio because it was improper.  An attempt was made to follow all pertinent statutes and regulations, but it fell short.  Proper procedure, which was necessary, was not followed with respect to the reduction.  The applicable substantive improvement standard necessary for the reduction also was not met adequately.  The previous 40 percent rating thus is restored, subject to the statutes and regulations governing the payment of monetary benefits, effective as of the date of the reduction on October 1, 2010.

Prior to the reduction in the rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica, the Veteran's compensation for all disabilities was at the 70 percent rate.  38 C.F.R. §§ 4.25, 4.26.  His compensation for all disabilities was at the 50 percent rate once the reduction was effectuated.  Id.  Following proper procedure was required in light of this decrease.  In this regard, an April 2010 rating decision proposed the reduction.  A letter dated later that same month noted that there had been "some improvement" and informed the Veteran of his rights to request a hearing and submit evidence.  He exercised neither of these rights.  A July 2010 rating decision thus reduced the rating effective over 60 days later on October 1, 2010.  Unfortunately, however, neither the former rating decision nor the latter one set forth the relevant facts and reasons for the reduction.  

Improvement specifically was not discussed in either of the aforementioned rating decisions.  The word improvement indeed was not used in either.  There further was no comparison of the Veteran's disability at the time of the reduction to previously.  For example, only his January 2010 VA medical examination was discussed.  There was no discussion of his May 2008 VA medical examination.  It follows that no comparison of these examinations occurred.  Neither did a comparison of the other medical evidence though such was mentioned as well as the lay, or non-medical, evidence.  Instead, both rating decisions considered what the proper rating was as if a higher rating was the sole determination to be made.  The same essentially is true of the April 2012 statement of the case (SOC).  The word improvement was used therein.  There also was a brief discussion, and thus implied comparison, of both examinations.  Yet, even though other medical evidence was mentioned, there was no comparison of it or the lay evidence.  

Further, the chief reduction regulation further was not set forth in the statement of the case (SOC) as is required.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.29(b).  The SOC accordingly did not fully cure the defects in the rating decisions.  Even assuming it did or that the rating decisions were not deficient in the first place, however, improvement was not adequately shown.  The 40 percent rating became effective on August 1, 2008, the day after the Veteran's separation from service.  It thus was in effect for only a little over two years.  The applicable substantive standard is improvement rather than substantial material improvement.  Forward flexion of 30 degrees or less is one requirement for a 40 percent rating for a thoracolumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The requirements for lower ratings include forward flexion of greater degrees.  Id.  At the May 2008 examination, the Veteran had 30 degrees of forward flexion.  At the January 2010 examination, he had 90 degrees.

The Veteran testified at the May 2013 hearing that, if anything, his low back is worse instead of better (in terms of pain).  He recounted telling the examiners that bending forward was painful but being told to do so anyway.  Painful motion indeed is not limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It appears that the Veteran's former examination may not have taken this into account accurately.  His pain was noted to start at 30 degrees.  In other words, he had no range of motion was that painful.  Yet, his pain began at 45 degrees such that half of his range of motion was painful at the latter examination.  Reconciliation of these findings, which is required, is difficult.  38 C.F.R. § 4.2.  One possibility is that the earlier findings are incomplete or inaccurate.  Service treatment records, which include private treatment records from Dr. J.M., indeed contain findings of forward flexion substantially greater than 30 degrees.

To the extent that the 40 percent rating was generous in that it was based on such findings, improvement is not shown simply by a subsequent decision not to be so generous.  The appropriate avenue for changing the rating in this case would be to find clear and unmistakable error in its assignment.  No action has been initiated by the RO in this regard.  Additionally, it is reiterated that improvement requires an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Neither of the rating decisions included any discussion on the Veteran's functional abilities.  The same is true of the SOC.  Findings other than forward flexion range of motion at the examinations do not reflect a change for the better in this regard.  The Veteran's reports at these examinations do not appear to do so.  His aforementioned hearing testimony does not do so.

The Veteran is competent to make these reports because he experiences his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is credible because relevant factors like plausibility, desire for monetary gain, interest, inconsistency, malingering, and witness demeanor are not significant.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  There, in sum, was only one indication of improvement at the time of the reduction.  Everything but forward flexion range of motion was negative for an increase in functional ability.  A recently submitted June 2010 private treatment record and a May 2013 letter from Dr. H.F. reflecting forward flexion substantially greater than 30 degrees and "probably" "more range of motion than...before" does not alter this.  While this medical evidence is potentially supportive of a reduction, other post-reduction medical evidence such as diagnostic testing and a June 2010 letter from R.V. is indicative of worsening.  

ORDER

The reduction to 10 percent being void, restoration of a 40 percent rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica is granted.  This restoration is effective October 1, 2010, subject to the statutes and regulations governing the payment of monetary benefits.

REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate the Veteran's claim for a rating in excess of 40 percent for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.  Undertaking additional development prior to adjudication indeed is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to a higher rating for the aforementioned disability, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary a follow-up request must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

No VA treatment records are available, but private treatment records are available.  This corresponds with the Veteran's testimony at the May 2013 hearing that all of the treatment for his low back has been private.  He stated, and the available records confirm, that this treatment is with the May Medical Group and Dr. H.F.  He further stated that it is ongoing.  It was mentioned that recent diagnostic testing results were not yet available but expected soon.  This matter was held in abeyance for 60 days as a result.  As the Veteran did not submit anything during this period or thereafter, the likelihood that there are outstanding pertinent private treatment records from the aforementioned is significant.  He must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information and authorization, an initial request must be made.  A follow-up request and notice to him and his representative if this is unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  An examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history must be considered by the examiner.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  For higher rating issues, examinations must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A new examination is not required due solely to the passage of time, however.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The last VA medical examination of the Veteran's low back was that in January 2010.  It is of considerable age given that it is well over four years old.  Moreover, the Veteran testified at the hearing that he feels his low back gets progressively worse (has gotten worse since the examination, in other words).  He is credible and competent, as discussed above.  Also discussed above were indications of worsening in other medical evidence.  The Veteran, in sum, must be afforded the opportunity to appear for a new examination.  Of note is that he testified at length as to the right lower extremity sciatica, which is similar to radiculopathy, portion of his disability.  He also testified as to left lower extremity sciatica or radiculopathy and bladder impairment.  Dr. H.F.'s May 2013 letter is of import in this former regard.  The examination must assess the aforementioned because associated abnormalities may qualify for separate compensable ratings.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Accordingly, a REMAND is directed for the following:

1.  Ask the Veteran to submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  This includes, at a minimum, those from May Medical Group and Dr. H.F.  If information and authorization is provided, make an initial request for the records with a follow-up request as necessary.  Associate all requested records received with the claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure and document the claims file accordingly.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.  The examiner shall review the claims files, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  

This discussion shall include, at a minimum, that information that assesses range of motion, the presence of ankylosis whether favorable or unfavorable, the severity of right lower extremity sciatica or radiculopathy, and the presence and if present the severity of left lower extremity sciatica or radiculopathy as well as bladder impairment.  The examiner finally shall opine in the report as to whether or not any left lower extremity sciatica or radiculopathy or bladder impairment is associated with the service-connected low back disability.  A clear and complete explanation shall be provided for each opinion.  Dr. H.F.'s May 2013 letter as it pertains to the left lower extremity thus shall be discussed.

3.  Finally, readjudicate the Veteran's claim of entitlement to a rating in excess of 40 percent for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.  This must include consideration of whether a separate compensable rating is warranted for this sciatica (or radiculopathy if recharacterized that way).  It also must include consideration of whether a separate compensable rating is warranted for associated left lower extremity sciatica or radiculopathy as well as for associated bladder impairment.

Issue a rating decision if one or more determinations is favorable, whether partially or fully, and/or a supplemental statement of the case (SSOC) if one or more determinations is partially or fully unfavorable.  Place a copy of the rating decision and/or SSOC in the claims file.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC, documenting such in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination(s) made with respect to the benefit(s) sought.  His failure to report for a scheduled VA examination further may have the same impact.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


